 

CLEAR SYSTEM RECYCLING, INC.



For Immediate Release

 

 

 

 

Clear System Contact: John Carter

President

905-302-3843

cartera@sympatico.ca

 

Investor Relations Contact: Michael Porter

President

Porter, LeVay & Rose

212-564-4700

mike@plrinvest.com

 

 

CLEAR SYSTEM RECYCLING, INC. ANNOUNCES MEMORANDUM OF UNDERSTANDING TO ACQUIRE CI
HOLDINGS, INC.

 

OAKVILLE, Ontario, September 20, 2012 - Clear System Recycling, Inc. (OTCBB:
CLSR) (the “Company”) announces it has entered into a Memorandum of
Understanding (the “MOU”) to acquire all the issued and outstanding shares of CI
Holdings, Incorporated (“CI”), an Oregon corporation, the holding company for
Chiurazzi Internazionale S.r.l. an Italian Corporation.  The MOU is subject to
appropriate legal and accounting due diligence, as well as board and shareholder
approval, in order to complete a definitive agreement between the parties (the
“Acquisition”).

 

As per the terms of the MOU, Clear System will issue one share of restricted
common stock of the Company in exchange for each share of CI Holdings’ common
stock, and will assume $2,800,000 of debt.  The total amount of shares to be
issued is anticipated to be 6.6 million common shares of the Company.  Clear
System will acquire 100% of the issued shares of capital stock and all other
rights to acquire capital stock of CI.  Clear System expects this transaction to
close in October 2012, and its previously announced definitive merger agreement
with Masterpiece Investments Corp., to close shortly thereafter.  Clear System
announced its intent to acquire Masterpiece Investments on August 24, 2012.

 

Chiurazzi Internazionale S.r.l., owns and operates the Chiurazzi Foundry based
in Casoria, Italy, which houses the world renowned Chiurazzi Mould Collection. 
The collection, comprised of more than 1,650 artistic bronze sculpture moulds
taken from original marble masterpieces housed in many of the most famous
museums in the world, is essentially the national archive of Italian sculpture
and artifacts. 

 

Following the closing of the Acquisition, the Board of Directors of Clear System
will consist of the current Board of Directors of Clear System and Gordon Root
as designated by CI.  Mr. Root will also serve as the Clear System’s Chief
Operating Officer upon closing of the Acquisition.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

About CI Holdings, Inc.

CI Holdings is the holding company for Chiurazzi Internazionale S.r.l. In 1890
the Chiurazzi Foundry obtained authorization by the Italian Ministry of Cultural
Goods and Activities to enter the National Archeological Museum in Naples,
Italy, and take moulds of the entire collection of art and artifacts excavated
from the ruins of Pompeii and Herculaneum. The mould making was then expanded to
other museums in Italy including the Vatican, the Villa Borghese, the Uffizi
Gallery, San Pietro, Vincoli in Rome and the Bargello Museum in Florence.  This
making of plaster moulds from the original marble and bronze masterpieces was
then expanded to the foremost museums of the world that housed art which
originated in Italy including the Louvre, the Olympic, the Copenhagen, and the
British museums.  The mould making was initiated in 1890 and continued through
1972, but the bulk of the moulds were taken from 1890-1939.

 

Artists represented in the collection include Michelangelo, Bernini,
Giambologna, Cellini, Canova, Donatello, and many others.  As proscribed by
International art protocol, up to 9 full size castings can be made from the
mould taken from the original which is considered a “posthumous first edition
original”, many of which are valued in the millions of dollars per piece.  In
addition to the originals, there is an extensive collection of masterpiece
reductions from the Chiurazzi School, which are cast in limited editions of 299.

 


SAFE HARBOR

Except for historical information, the matters set forth herein, which are
forward-looking statements, involve certain risks and uncertainties that could
cause actual results to differ.  Forward looking statements, include
management’s ability to negotiate a MOU and definitive agreement with CI
Holdings and the complete the definitive agreement with Masterpiece Investments
Corp.  Potential risks and uncertainties include, but are not limited to, the
competitive environment within the fine art marketplace, the extent and cost
effectiveness with which Clear System is able to implement the merger, obtaining
regulatory approval, financing, and the market acceptance and successful
technical and economic implementation of Clear System's intended plan. 
Additional discussion of these and other risk factors affecting the Company's
business and prospects is contained in the company's periodic filings with the
SEC.